      1:18-cr-10023-JES-JEH # 115-1   Page 1 of 25                                          E-FILED
                                                          Monday, 31 August, 2020 09:55:24 PM
                                                                  Clerk, U.S. District Court, ILCD


Home page on 8/12/2020




                                                     US v. Hamm - Exhibit 1, page 1 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 2 of 25




                                               US v. Hamm - Exhibit 1, page 2 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 3 of 25




                                               US v. Hamm - Exhibit 1, page 3 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 4 of 25




                                               US v. Hamm - Exhibit 1, page 4 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 5 of 25




                                               US v. Hamm - Exhibit 1, page 5 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 6 of 25




                                               US v. Hamm - Exhibit 1, page 6 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 7 of 25




                                               US v. Hamm - Exhibit 1, page 7 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 8 of 25




                                               US v. Hamm - Exhibit 1, page 8 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 9 of 25




                                               US v. Hamm - Exhibit 1, page 9 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 10 of 25




                                            US v. Hamm - Exhibit 1, page 10 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 11 of 25




                                            US v. Hamm - Exhibit 1, page 11 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 12 of 25




                                            US v. Hamm - Exhibit 1, page 12 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 13 of 25




                                            US v. Hamm - Exhibit 1, page 13 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 14 of 25




                                            US v. Hamm - Exhibit 1, page 14 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 15 of 25




                                            US v. Hamm - Exhibit 1, page 15 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 16 of 25




                                            US v. Hamm - Exhibit 1, page 16 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 17 of 25




                                            US v. Hamm - Exhibit 1, page 17 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 18 of 25




                                            US v. Hamm - Exhibit 1, page 18 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 19 of 25




                                            US v. Hamm - Exhibit 1, page 19 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 20 of 25




                                            US v. Hamm - Exhibit 1, page 20 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 21 of 25




                                            US v. Hamm - Exhibit 1, page 21 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 22 of 25




                                            US v. Hamm - Exhibit 1, page 22 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 23 of 25




                                            US v. Hamm - Exhibit 1, page 23 of 25
      1:18-cr-10023-JES-JEH # 115-1   Page 24 of 25



Posted on 8/19/2020




                                                  US v. Hamm - Exhibit 1, page 24 of 25
1:18-cr-10023-JES-JEH # 115-1   Page 25 of 25




                                            US v. Hamm - Exhibit 1, page 25 of 25
